United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3089
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Juan Siro Perez,                        *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 30, 2005
                                Filed: October 25, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Juan Perez challenges the sentence the district court1 imposed after he pleaded
guilty to drug and firearm charges. His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967).

      Perez pleaded guilty pursuant to a written plea agreement; to resolve their
sentencing disputes, the parties later agreed that Perez would receive a sentence of
235 months imprisonment, and that he would waive his right to appeal that sentence.

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
We enforce this appeal waiver, because no miscarriage of justice would result: the
district court discussed the appeal waiver with Perez in open court, and Perez assured
the court that he had discussed the matter with his attorney and that it was his
decision alone; his appeal falls within the scope of the waiver; and Perez’s sentence
is consistent with the parties’ stipulation. See United States v. Andis, 333 F.3d 886,
889-91 (8th Cir.) (en banc) (court should enforce appeal waiver and dismiss appeal
where it falls within scope of waiver, both plea agreement and waiver were entered
into knowingly and voluntarily, and no miscarriage of justice would result; one
important way district court can ensure plea agreement and appeal waiver are
knowing and voluntary is to properly question defendant about decision to enter
agreement and to waive right to appeal), cert. denied, 540 U.S. 997 (2003).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no other nonfrivolous issues falling outside the scope of the
appeal waiver. Accordingly, we dismiss the appeal and grant counsel’s motion to
withdraw.
                     ______________________________




                                         -2-